Case: 15-12123   Date Filed: 02/08/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12123
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:14-cv-01582-SLB



CURTIS L. SPARKS, JR.,

                                                            Plaintiff-Appellant,

                                    versus

CONTESSA BELL,
DONALD SCOTT,
KELVIN PALMAR,
JOHN CROCKER,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (February 8, 2016)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-12123      Date Filed: 02/08/2016    Page: 2 of 5


      Curtis Sparks appeals pro se from the district court’s sua sponte dismissal of

his civil rights case brought under 42 U.S.C. §§ 1983 and 1985. Sparks brought

claims against several defendants connected to a physical altercation that Sparks

had with another passenger while riding a public bus in Alabama in 2009, and

Sparks’s state court action arising from that altercation. The district court

dismissed his claims pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii) for frivolity

and failure to state a claim upon which relief could be granted. On appeal, Sparks

argues that he stated a cognizable claim because he demonstrated that the

defendants participated in a racially motivated conspiracy to commit perjury at his

state court trial, and in doing so deprived Sparks of his constitutional rights to a

fair trial and equal protection of the laws.

      We review de novo a district court’s dismissal for failure to state a claim

under § 1915(e)(2)(B)(ii) and apply the same standards governing dismissals under

Federal Rule of Civil Procedure 12(b)(6). Alba v. Montford, 517 F.3d 1249, 1252

(11th Cir. 2008). We accept the allegations in the complaint as true and construe

them in the light most favorable to the plaintiff. Mills v. Foremost Ins. Co., 511
F.3d 1300, 1303 (11th Cir. 2008). To survive dismissal, the plaintiff’s complaint

must contain sufficient facts, accepted as true, to state a claim for relief that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009). Naked assertions without further factual enhancement and “[t]hreadbare


                                            2
               Case: 15-12123     Date Filed: 02/08/2016    Page: 3 of 5


recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. We liberally construe pro se pleadings, and hold

them to a less stringent standard than pleadings drafted by an attorney. Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam).

      We review a district court’s sua sponte dismissal for frivolity under

§ 1915(e)(2)(B)(i) for abuse of discretion. Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003). The district court has a range of choice in exercising its

discretion, and we will not disturb its decision if it stays within the range of

reasonableness and is not influenced by a mistake of law. Zocaras v. Castro, 465
F.3d 479, 483 (11th Cir. 2006). “A claim is frivolous if it is without arguable merit

either in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

      To maintain a § 1983 action, the plaintiff must allege conduct that was

“committed by a person acting under color of state law and must result in a

deprivation of rights, privileges, or immunities secured by the Constitution or laws

of the United States.” Bendiburg v. Dempsey, 909 F.2d 463, 468 (11th Cir. 1990).

A plaintiff may state a claim under § 1983 for conspiracy to violate constitutional

rights, which requires that the plaintiff show an agreement by the defendants to

violate his rights. Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1283–84 (11th

Cir. 2002). The alleged conspiracy must “result[ ] in the actual denial of some




                                           3
               Case: 15-12123      Date Filed: 02/08/2016   Page: 4 of 5


underlying constitutional right.” Grider v. City of Auburn, 618 F.3d 1240, 1260

(11th Cir. 2010).

      A cause of action for conspiracy to interfere with civil rights is also

cognizable under §§ 1985(2) and (3). See 42 U.S.C. § 1985. Section 1985(2)

provides a cause of action for a conspiracy to impede, hinder, obstruct, or defeat

justice “with intent to deny any citizen the equal protection of the laws.” Id.

§ 1985(2). Section 1985(3) provides a cause of action for a conspiracy to

“depriv[e], either directly or indirectly, any person or class of persons of the equal

protection of the laws.” Id. § 1985(3). A claim under either section requires a

showing that a racial or class-based animus motivated the conspirators’ actions.

See Chavis v. Clayton Cty. Sch. Dist., 300 F.3d 1288, 1292 (11th Cir. 2002)

(§ 1985(2) claims); Park v. City of Atlanta, 120 F.3d 1157, 1161 (11th Cir. 1997)

(per curiam) (§ 1985(3) claims).

      Upon review of the record and consideration of Sparks’s brief, we affirm.

Viewing the amended complaint in the light most favorable to Sparks, he did not

allege facts sufficient to state a plausible claim for relief. He has alleged only

unrelated actions taken by each individual defendant in the course of his altercation

and subsequent state trial. He has alleged that these actions demonstrated a

conspiracy, but he has failed to allege any specific facts in support of this




                                           4
              Case: 15-12123     Date Filed: 02/08/2016   Page: 5 of 5


conclusory legal assertion that a conspiracy by the defendants existed. Sparks has

also not stated how the alleged conspiracy deprived him of his constitutional rights.

      We therefore affirm the district court’s dismissal. Sparks’s motions to

introduce new evidence and to correct or amend his appellate brief are also

DENIED.

      AFFIRMED.




                                         5